Title: To John Adams from Francis Dana, 9 March 1791
From: Dana, Francis
To: Adams, John



Sir
Boston March 9th. 1791.

The Justices of the Supreme Judicial Court in obedience to the order of the Senate of the 14th. of Feb: last, beg leave to submit the following opinions in answer to their Questions.
First “Whether a Bill or Resolve having passed both Branches of the Legislature, and being laid before the Governor for his approbation, less than Five days before the Recess of the General Court next preceeding the last Wednesday in May, and Five days before the period when the Constitution requires the General Court shall be dissolved, but not acted upon by him, has by the Constitution the Force of Law?”
If by “Recess” in this question is meant a Recess after a Prorogation, or a Recess after an Adjournment where there is no subsequent meeting of the same General Court on that adjournment, The Courts are clearly of opinion that such Bill or Resolve by the Constitution hath not the Force of Law.
Secondly “Whether a Bill or Resolve having passed both Branches of the Legislature and being laid before the Governor for his approbation less than Five days before any Recess of the General Court, other than such as is stated in the preceeding question, and not acted upon by him, has by the Constitution the force of Law?
If by the Term “Recess” in the second Question is intended a Recess upon an Adjournment and such Bill or Resolve lays more than Five days before the Governor for his approbation, including the days of the Court’s sitting before the Adjournment, and so many days of the Court’s sitting upon such Adjournment as will make up the full Term of Five, without the Governor’s returning the same with his reasons for not approving it; we conceive such Bill or Resolve hath the force of Law: For all the days of the of the Court’s sitting, although an Adjournment intervenes, are but one Session: But where a Prorogation intervenes the Session is then ended, and a Bill or Resolve after the Session is ended, cannot acquire the force of Law.
All which is humbly submitted





Nath: Peaslee SargeantFM. DanaR. J. PaineIncrease SumnerNathan Cushing